Dear Mrs. Ransom:
In your opinion request, you ask if the Ouachita Parish Police Jury may perform routine maintenance and improvements on the public drainage ditches which help drain roadside ditches, with the cost of such maintenance to be paid out of the proceeds from a certain sales tax election had on October 15, 1977. You further state that many of your roads were inundated due to the poorly maintained drainage system.
At the heart of the question is the fact that the sales tax election held in 1977 was based on a proposition dedicating the funds as follows,
     "To be dedicated and used for the purpose of maintaining public roads and bridges (including necessary drainage therefor and purchasing the necessary equipment to carry out such purposes)."
This is clearly a dedicated tax, to be used only for the purposes set out in the proposition.
It is our opinion that the Ouachita Parish Police Jury may utilize those dedicated funds for any purpose set out in the dedication.  The phrase "including necessary drainage therefor" encompasses cleaning out those ditches along roadsides, and their connecting ditches, and providing for their free flow.  For example, if a drainage ditch is blocked, and that blockage prevents roadside drainage thereby causing the road or road bed to be undermined or damaged, then that drainage system may be cleaned out with those funds.  As long as the purpose is the maintenance and protection of the roads mentioned in the dedication, the funds may be used for that purpose.
Trusting the above answers your question, we remain,
Sincerely,
                           WILLIAM J. GUSTE, JR. Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0404e